Citation Nr: 1030053	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  97-27 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the service-connected bursitis of the right shoulder 
with degenerative changes of the acromioclavicular joint and 
limitation of motion (right shoulder bursitis) from April 11, 
2003.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected bursitis of the left shoulder 
with degenerative changes (left shoulder bursitis) from April 11, 
2003.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected hiatal hernia.

4.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected arthritis of the left foot.

5.  Entitlement to a disability evaluation in excess of 60 
percent for the service-connected cervical spine degenerative 
disc disease from May 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 until November 
1979, from April 1981 until September 1981, from May 1982 until 
August 1982, from April 1983 until November 1983, from March 1984 
until May 1985, and from May 1985 until August 1995.

This case is before the Board of Veterans Appeals (Board) on 
appeal from rating decisions dated in March 1996, April 1997, 
October 1997, May 1999, February 2003, and December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The March 1996 rating decision awarded service connection for 
hiatal hernia and assigned a zero percent rating; awarded service 
connection for a bilateral foot disability and assigned a 10 
percent rating; assigned an initial 10 percent rating for the 
service-connected cervical spine disability from September 1, 
1995; denied entitlement to higher disability ratings for the 
service-connected lumbar spine disability, bronchitis, left elbow 
disability, right ear hearing loss, appendectomy scar, and 
bursitis; and denied service connection for bursitis of the 
shoulders.  The Veteran perfected an appeal as to the issues of 
entitlement to increased ratings for the bilateral foot 
disability, hiatal hernia, cervical spine disability, left elbow 
disability, and bronchitis; and entitlement to service connection 
for bilateral shoulder disability.

In an October 1997 rating decision, the RO hearing officer 
awarded a 40 percent disability rating to the service-connected 
cervical spine disability from September 1, 1995; a 20 percent 
rating to the service-connected arthritis of the right foot and a 
20 percent rating for the service-connected arthritis of the left 
foot; and an initial 10 percent rating to the service-connected 
hiatal hernia.

In an April 1999 decision and remand, the Board framed the issues 
on appeal as entitlement to a disability evaluation greater than 
40 percent for a cervical spine disability; entitlement to a 
disability evaluation greater than 20 percent for a left foot 
disability; entitlement to a disability evaluation greater than 
10 percent for bronchitis; entitlement to a disability evaluation 
greater than 10 percent for residuals of a hiatal hernia; 
entitlement to a compensable evaluation for bursitis of the left 
elbow; and entitlement to service connection for bursitis of the 
shoulders.  In the April 1999 decision, the Board granted service 
connection for bursitis of the shoulders and denied entitlement 
to a higher rating for bronchitis.  The remaining issues were 
remanded for additional development.

A May 1999 rating decision implemented the April 1999 Board 
decision and awarded service connection for bursitis of the 
shoulders and assigned a single 10 percent rating from September 
1, 1995.  The Veteran perfected an appeal as to the disability 
rating assigned to the service-connected bursitis of the 
shoulders.

In May 2000, the Veteran withdrew the issue of entitlement to an 
increased rating for the service-connected left elbow disability.

A February 2003 rating decision assigned separate 10 percent 
ratings to each shoulder from September 1, 1995.  In a December 
2003 rating decision, the RO assigned a 30 percent rating to the 
service-connected right shoulder disability from April 16, 2003; 
assigned a 20 percent disability rating to the service-connected 
left shoulder disability from April 16, 2003; and assigned a 60 
percent disability evaluation to the service-connected cervical 
spine disability from May 9, 2001.  In a November 2005 rating 
decision, the RO assigned an effective date of April 11, 2003 for 
the award of the 30 percent rating for the service-connected 
right shoulder disability and the 20 percent rating for the 
service-connected left shoulder disability.  These issues 
remained on appeal as the maximum schedular rating had not been 
assigned for each service-connected disability.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran presented testimony at a Travel Board hearing before 
a Veterans Law Judge in June 1998.  A transcript of the hearing 
is associated with the Veteran's claims folder.  The Veterans Law 
Judge who conducted the hearing is no longer employed at the 
Board.  The Veteran was given an opportunity for a new hearing 
and presented testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of the 
hearing is associated with the Veteran's claims folder.

In a November 2007 decision, the Board denied entitlement to a 
rating in excess of 10 percent for the service-connected bursitis 
of the right shoulder with degenerative changes of the 
acromioclavicular joint from September 1, 1995 to April 10, 2003; 
denied entitlement to an initial disability evaluation in excess 
of 10 percent for the service-connected bursitis of the left 
shoulder with degenerative changes from September 1, 1995 to 
April 10, 2003; denied entitlement to a disability evaluation in 
excess of 40 percent for the service-connected cervical spine 
degenerative disc disease from September 1, 1995 to October 4, 
1999; and granted a 60 percent disability rating for the service-
connected cervical spine degenerative disc disease from October 
5, 1999.

The following remaining issues on appeal were remanded back to 
the RO for additional development of the record in November 2007:  
Entitlement to an initial disability evaluation in excess of 30 
percent for bursitis of the right shoulder with degenerative 
changes of the acromioclavicular joint and limitation of motion 
from April 11, 2003; entitlement to an initial disability 
evaluation in excess of 20 percent for bursitis of the left 
shoulder with degenerative changes from April 11, 2003; 
entitlement to an initial disability evaluation in excess of 10 
percent for hiatal hernia; entitlement to a disability evaluation 
in excess of 20 percent for arthritis of the left foot; and 
entitlement to a disability evaluation in excess of 60 percent 
for cervical spine degenerative disc disease from May 9, 2001.  
Because the time period for consideration with respect to the 
shoulder disabilities and the left foot disability is no longer 
the "initial" period following the grant of service connection, 
the issues have been recharachterized accordingly.  


FINDINGS OF FACT

1.  Since April 11, 2003, the service-connected bursitis of the 
right (major arm) shoulder with degenerative changes of the 
acromioclavicular joint and limitation of motion has been 
productive of pain on abduction beginning at 90 degrees (midway 
between side and shoulder level); neither ankylosis nor other 
impairment of the humerus such as loss of head (flail shoulder), 
nonunion (false flail joint) or fibrous union of the shoulder 
have been demonstrated.  

2.  Since April 11, 2003, the service-connected bursitis of the 
left shoulder with degenerative changes has been productive of 
pain on abduction beginning at 90 degrees (midway between side 
and shoulder level); neither ankylosis nor other impairment of 
the humerus such as loss of head (flail shoulder), nonunion 
(false flail joint) or fibrous union of the shoulder have been 
demonstrated.  

3.  Since the effective date of service connection, the service-
connected hiatal hernia has been productive of an overall 
disability picture that more nearly approximates that of 
persistently recurrent epigastric distress with regurgitation, 
accompanied by substernal pain, but with less severity than that 
which produces considerable impairment of health.

4.  Since September 1, 1995, the service-connected arthritis of 
the left foot has been productive of no more than a moderately 
severe foot injury manifested by pain resulting from arthritis of 
the big toe and bowstringing of the extensor hallucis longus 
tendon; a severe foot injury is not shown, and neither severe 
malunion nor nonunion of the tarsal or metatarsal bones has been 
demonstrated, and acquired pes cavus is not shown.

5.  Since May 9, 2001 the Veteran's service-connected cervical 
spine disability has been manifested by severe limitation of 
motion of the cervical spine, with flexion in the neck limited 
to, at worst 25 degrees with pain; and, pronounced intervertebral 
disc syndrome; but, without ankylosis of the spine or vertebral 
fractures.  

6.  Since September 23, 2002, the neurological symptoms 
associated with the cervical spine disability have been 
manifested by radiculopathy at C6-7 of no more than a moderate 
degree, bilaterally.  


CONCLUSIONS OF LAW

1.  From April 11, 2003, the criteria for a disability evaluation 
in excess of 30 percent for the service-connected bursitis of the 
right shoulder with degenerative changes of the acromioclavicular 
joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5201, 5202, 5203 (2009).

2.  From April 11, 2003, the criteria for a disability evaluation 
in excess of 20 percent for the service-connected bursitis of the 
left shoulder with degenerative changes of the acromioclavicular 
joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5201, 5202, 5203 (2009).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected hiatal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.14, 4.20, 4.114, Diagnostic Code 7346 
(2009).

4.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected left foot since 
September 1, 1995 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.71a, Diagnostic 
Code 5284 (2009).

5.  The criteria for the assignment of a rating in excess of 60 
percent for the service-connected cervical spine disc disease 
have not been met from May 9, 2001 to September 22, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, including Diagnostic Codes 5290, 5293 (prior to September 
23, 2002).  

6.  The criteria for the assignment of a separate 30 percent 
rating, but no higher, for orthopedic manifestations associated 
with the service-connected cervical spine disc disease with 
moderate radiculopathy, bilaterally, have been met since 
September 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5293, 5290 
(since September 23, 2002); and Diagnostic Codes 5242, 5243 
(since September 26, 2003); and 38 C.F.R. § 4.124a, Diagnostic 
Code 8510.

7.  The criteria for the assignment of a combined disability 
evaluation of 70 percent, but no higher, for the service-
connected cervical spine degenerative disc disease have been met 
since September 23, 2002 (30 percent for orthopedic 
manifestations combined with a separate 40 percent for major 
upper extremity neurologic radiculopathy and 30 percent for minor 
upper extremity neurologic radiculopathy)  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5293, 5290 (since September 23, 2002); and 
Diagnostic Codes 5242, 5243 (since September 26, 2003); and 
38 C.F.R. § 4.124a, Diagnostic Code 8510.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claims currently on appeal, it was not possible to 
provide the Veteran with an adequate duty-to-assist letter prior 
to initial adjudication of the claims in this case because the 
initial claims were adjudicated prior to the passage of the 
governing law and regulation currently in existence.  The law and 
regulation currently in effect with respect to VA's duty to 
notify and assist claimants was established in November 2000, and 
the Veteran's claims on appeal were filed prior to that date.  
Thus, it would have been impossible to comply with the current 
law at the time of the initial adjudication of the claims.  
However, subsequent to the passage of the law and regulations 
governing VA's duty to notify and assist claimants, the RO sent 
letters to the Veteran in compliance with the current 
requirements.  Specifically, the RO provided the appellant notice 
by letters dated in April 2001, January 2005, March 2006, and 
November 2007.  

These notifications substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate an increased rating claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  At the Board 
hearing in June 2007 the Veteran gave specific examples of 
private treatment that he had received over the years that was 
relevant to his claims on appeal.  In a November 2007 remand, the 
Board specifically requested the RO to obtain all additional 
records identified by the Veteran with respect to his claims.  
Letters were sent to the Veteran requesting authorization to 
obtain private records with specific names and addresses of 
doctors and facilities.  The Veteran did not respond to these 
requests.  Importantly, VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait for 
it in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
191 (1991).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
of Appeals for Veterans Claims (Court) discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.  

Moreover, for increased rating claims that are not based on a 
disagreement with the initial rating assigned; that is, where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nonetheless, it is still 
appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined and not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Right & Left Shoulder Disabilities since April 11, 2003

The Veteran is right handed, and thus, his right arm is the major 
arm.  The Veteran seeks a rating in excess of 30 percent for the 
service-connected right shoulder disability since April 11, 2003 
and seeks a rating in excess of 20 percent for the service-
connected left shoulder disability since April 11, 2003.  

At an examination of both shoulders on April 11, 2003, the 
Veteran presented with fairly marked crepitus to range of motion 
of both shoulders.  He had active abduction to around 65 to 70 
degrees in both shoulders, but with a marked amount of pain, 
clicking, popping and fairly marked scapular thoracic 
substitution as opposed to a good, smooth, glenohumeral motion.  
Both shoulders flexed to approximately 80 to 90 degrees and 
again, abducted to only about 60 to 70 degrees at the most, 
depending on attempted trial.  Internal and external range of 
motion in both shoulders was to 20 degrees each.  He had full 
range of motion of the left elbow.  There was swelling and 
discrete tenderness to palpation of the olecranon bursa and a 
palpable olecranon spur osteophyte was present.  

The examiner referred to an MRI report from September 2000 of the 
right shoulder that revealed AC joint arthritis with fibro osseus 
expansion and impingement against the rotator cuff along with 
Type II, Type III hooked acromion and what appeared to be a high 
grade partial articular tear of the anterior lateral margin of 
the supra spinatus tendon of the rotator cuff measuring 12 mm in 
diameter.  There were associated inner tendinous changes and 
tendinosis of the supra spinatus tendon.  Biceps and triceps were 
intact.  MRI from November 2001 of the left shoulder revealed AC 
joint arthrotomy with impingement syndrome.

X-ray studies at the examination of the right shoulder showed the 
glenohumeral joint itself appeared to be normal.  There was 
significant acromial clavicular arthritis with joint space 
narrowing osteophytic formations both superiorly and inferiorly.  
On the left shoulder, the glenohumeral joint appeared to be 
normal on the x-ray.  There were osteoarthritic changes on the 
acromioclavicular joint with joint space narrowing and 
osteophytes superiorly and inferiorly.  

The diagnosis was impingement syndrome and ultimate tear of the 
rotator cuff, acromioclavicular joint osteoarthritis, right 
shoulder and impingement syndrome with acromioclavicular joint 
osteoarthritis of the left shoulder.

At VA examination in November 2009, the Veteran could carry out 
activities of daily living such as dressing and undressing, but 
he had difficulty with putting on garments that require the arms 
to be lifted above shoulder level.  The Veteran reported that he 
had one injection into the right shoulder in the past, but it did 
not help.  There was no history of shoulder flare-ups.  The 
Veteran described the shoulder pain as occurring in front and top 
of the shoulders.  The left was generally worse than the right, 
but occasionally it was reversed.  Pain was aggravated by 
activity, but there was generally no pain at rest, and he could 
sleep satisfactorily.  The pain was aggravated mainly by raising 
the arms to above a right angle.  There was no evidence or 
history of dislocation of either shoulder.  

On examination, there was no evidence of muscle wasting of either 
shoulder, no evidence of redness, swelling, around the shoulders.  
Range of motion was the same for the right and left shoulders.  
Abduction was 0-120 degrees with pain starting at 90 degrees.  
Flexion was 0-90 degrees with pain at 90 degrees, extension 0-40 
degrees, with pain at 40 degrees.  Internal rotation was 0-30 
degrees with pain at 30 degrees.  External rotation was 0-30 
degrees with pain at 30 degrees.  The examiner noted that the 
range of motion represented some diminution in the normal range.  
Range of motion of both shoulders was done three times and during 
the ranges there was pain but no weakness, instability, or 
incoordination.  Hence, there was no additional loss of motion 
due to pain with repeated movements.  X-rays of the right and 
left shoulders were normal except for mild degenerative joint 
disease at the glenohumeral joint.  

The impression was right and left shoulder rotator cuff 
tendinitis.  There was evidence of diminution in range of motion 
and the Veteran stated that his right shoulder had a rotation 
cuff tear and that his left shoulder had an impingement syndrome.  
Hence an MRI was ordered for both shoulders.  

In a December 2009 addendum to the November 2009 VA examination 
report, the examiner provided the result of the MRI.  MRI of the 
left shoulder revealed no confirmed lesions in the left rotator 
cuff; therefore, the Veteran had mild degenerative joint disease 
of the acromioclavicular joint but no rotator cuff problems.  On 
the right side, there was evidence of supraspinatus tendinosis.  
Hence, the final diagnosis regarding the right shoulder was right 
shoulder supraspinatus tendinosis and the left shoulder was left 
shoulder acromioclavicular degenerative joint disease.  

Under Diagnostic Code 5201, limitation of motion of the arm, a 20 
percent rating is assigned when there is limitation of motion of 
the major or minor arm at shoulder level.  A 30 percent rating is 
warranted when there is limitation of motion of the major arm 
midway between the side and shoulder level.  A 20 percent rating 
is assigned for the minor arm where limitation of motion is 
midway between the side and shoulder level.  A 40 percent 
disability evaluation is warranted when there is limitation of 
motion of the major arm to 25 degrees from the side, and a 30 
percent rating is assigned for the minor arm limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, other impairment of the humerus, a 20 
percent evaluation is warranted for impairment of the major or 
minor extremity caused by malunion resulting in moderate 
deformity, or marked deformity in the minor arm.  Additionally, a 
20 percent rating is assigned for recurrent dislocation of the 
scapulohumeral joint with infrequent episodes of dislocation at 
the scapulohumeral joint and guarding of movement at the shoulder 
level for either the major or the minor arm.  A 30 percent 
evaluation is warranted for impairment of the major extremity 
caused by malunion resulting in marked deformity or for recurrent 
dislocation of the scapulohumeral joint with frequent episodes of 
dislocation and guarding of all arm movements, with a 20 percent 
rating assigned for the minor arm.  If fibrous union is shown, a 
50 percent rating is assigned for the major arm and a 40 percent 
rating is assigned for the minor arm.  If there is nonunion of 
the humerus (false flail joint), a 60 percent evaluation is 
warranted for the major arm and a 50 percent rating is assigned 
for the minor arm.  Where loss of head is shown (flail shoulder), 
an 80 percent evaluation is warranted for the major arm, and a 70 
percent rating is assigned for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 degrees 
in external rotation, and zero degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I.

With respect to Diagnostic Code 5201, a 40 percent rating for the 
major arm and a 30 percent rating for the minor arm are the 
maximum ratings assignable under that code.  To warrant these 
ratings, respectively, based on limitation of motion, the motion 
of the arm must be limited to 25 degrees from the side.  

In this case, neither the motion of the right arm nor the motion 
of the left arm is limited to 25 degrees from the side.  Thus, a 
rating of 40 percent for the right arm and a rating of 30 percent 
for the left arm is not assignable under Diagnostic Code 5201.  

Likewise, there is no fibrous union, nonunion or loss of head of 
the humerus of either shoulder; thus, a rating in excess of 30 
percent for the major shoulder and a rating in excess of 20 
percent for the minor shoulder is not for application in this 
case under Diagnostic Code 5202.  

Finally, the only other diagnostic code which provides ratings in 
excess of the 30 and 20 percent ratings currently assigned for 
the right and left shoulders, respectively, is Diagnostic Code 
5200 for ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st 
Ed., page 94 (2007).  Because there is no ankylosis of either 
shoulder, a rating under that code is not for application.  

In summary, there is no diagnostic code that would afford the 
Veteran a higher rating than that currently assigned for the 
right and left shoulders.  Pain on use is considered a major 
factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and in this case, the Veteran's 
pain on use has been considered as a major factor in the 
assignment of the 30 percent rating (right shoulder) and 20 
percent rating (left shoulder) currently assigned.  Specifically, 
the Veteran can abduct the arms to greater than 90 degrees (half 
way between side and shoulder level), as noted at both VA 
examinations above, but his pain starts at 90 degrees, as noted 
in the most recent VA examination in November 2009.  Thus, the 
Board has already considered pain on use in consideration of the 
rating currently assigned and determines that the Veteran's 
motion is essentially limited to 90 degrees because that is the 
point at which pain begins.  When these figures are applied to 
the rating schedule, a 30 percent rating is appropriate for the 
major arm and a 20 percent rating is appropriate for the minor 
arm.  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the service-connected right 
shoulder disability and against the claim for a rating in excess 
of 20 percent for the service-connected left shoulder disability; 
there is no doubt to be resolved; and increased ratings are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hiatal Hernia - Initial Rating

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected hiatal hernia.  

At a VA examination in June 1997, the Veteran reported symptoms 
of heartburn, especially on an empty stomach.  The Veteran also 
reported awakening at night on occasion with heartburn, 
approximately every three months.  The Veteran also reported 
difficulty swallowing, about once per week, and described a 
feeling of food getting stuck in the throat area (odynophagia, as 
noted by the examiner).  The Veteran noted that he used Gaviscon, 
Carafate and Pepcid which reduced the severity of the pain.  The 
diagnosis was hiatal hernia, history of hiatal hernia with 
improved symptoms on medications, objectively and functionally 
otherwise normal on examination.  

A February 1998 endoscopy revealed esophageal stricture status 
post savory dilation; hiatal hernia, and nonspecific gastritis.  
Medications included Lanseprazole, 30 mg, four times daily.  

An April 1998 memo from the Veteran's gastroenterologist noted 
that the Veteran underwent an upper GI endoscopy for esophageus 
stricture and that the endoscopy was otherwise unremarkable.  
There was no dysphasia (abnormal cells) seen.  The Veteran was 
directed to remain on Lansoprazole to minimize future risk of 
developing more strictures.  

At VA examination in May 2001, the Veteran reported continued 
frequent heartburn symptoms with some difficulty swallowing 
liquids and solids, but without any significant weight change.  
The Veteran described the heartburn as a pressure sensation 
behind the sternum rather than a pain.  The Veteran did not vomit 
blood.  He occasionally regurgitated, and reported some nausea, 
but no vomiting.  Since the dilation procedure, the Veteran has 
had to take Lansoprazole, and if he does not take it, his 
symptoms return within a day, and include heartburn, 
regurgitation and pressure behind the sternum, all of which have 
begun to gradually return since the dilation procedure.  The 
previously established diagnosis of hiatal hernia remained 
unchanged, and the examiner noted that the Veteran's GI condition 
did not cause significant malnutrition.  The examiner also noted 
that they were unable to obtain a CBC to check for anemia, as the 
Veteran refused to have his blood drawn after one failed attempt.  

The Veteran's service-connected hiatal hernia is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, the 
maximum schedular rating of 60 percent is warranted when there 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  

The medical reports summarized above, which include the Veteran's 
reported symptoms and hernia history provided the most probative 
evidence as to the nature and severity of the Veteran's 
gastrointestinal symptomatology.  They do not show the 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health 
required for a 30 percent rating.  Certainly, based on the 
Veteran's reported symptoms, the Veteran experiences recurrent 
epigastric distress, mainly substernal pain, with some 
regurgitation, and testing has confirmed esophageal stricture, 
but the evidence simply does not show an overall considerable 
impairment of health.  There is no evidence of anemia, the 
Veteran appears well-nourished on examination, and the Veteran 
appears to find relief with medication.

Other diagnostic codes have been considered, including 38 C.F.R. 
§ 4.114, Diagnostic Code 7203 for stricture of the esophagus.  
Under that code, moderate stricture of the esophagus warrants a 
30 percent rating; severe, permitting liquids only, warrants a 50 
percent rating.  Where the stricture of the esophagus permits 
passage of liquids only, with marked impairment of general 
health, an 80 percent rating is assigned.  Since no more than 
mild esophageal stricture was noted on endoscopy, the assignment 
of a 30 percent rating under Diagnostic Code 7203 is not for 
application.  

There are no other diagnostic codes that would afford the Veteran 
a higher rating for the service-connected hiatal hernia.  Based 
on the application of the Veteran's symptoms to the criteria set 
forth in the rating schedule, the 10 percent rating currently 
assigned is most appropriate in this case, particularly because 
the medical evidence of record specifically shows that the 
gastrointestinal disability does not cause considerable 
impairment of health.  There is no doubt that the Veteran does 
experience discomfort and his statements in this regard are 
certainly considered competent; however, those symptoms are 
adequately compensated for with the 10 percent rating currently 
assigned.  Moreover, the severity of the Veteran's disability in 
this case can be measured by his appearance to some extent.  In 
other words, if the Veteran's hernia did cause considerable 
impairment of health, a medical professional would be able to 
note objective evidence of such impairment, such as weight gain 
or loss, objective findings on endoscopy, and overall general 
appearance.  As noted on examination, this is not demonstrated to 
a degree that would warrant the assignment of the next higher 
rating at any point during the appeal period.  

Moreover, at his personal hearing in June 2007, the Veteran 
testified that the swallowing problem had not recurred since the 
stricture procedure, and he began taking Prevacid to prevent 
heartburn.  

The preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 10 percent for the 
service-connected hiatal hernia; there is no doubt to be 
resolved; and a higher rating is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  Furthermore, the Board has considered 
whether the Veteran was entitled to "staged" ratings for his 
service-connected hiatal hernia as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no time 
since service has the service-connected disability been more 
disabling than as currently rated.

Left Foot since September 1, 1995

A 20 percent disability rating has been assigned to the Veteran's 
service-connected left foot arthritis since September 1, 1995, 
and the Board must determine whether a disability rating higher 
than 20 percent is warranted for this time period.  

At a VA examination in November 1995, the feet demonstrated 
normal solar arches and longitudinal axis.  According to the 
examiner, the Veteran nicely rocked forward on the forefeet and 
back on the heels without any obvious discomfort in the first 
metatarsal phalangeal area.  Dorsally in each forefoot in the 
first x-ray was a 3-inch scar of what appeared to have been a 
bunion reduction or at least a first metatarsotomy.  The forefeet 
were liable.  There was no solar callous discerned and arterial 
pulses were good bilaterally in the dorsalis pedis posterior 
tibials.  There was no epidermal phytosis.  The diagnosis was 
postoperative state bilateral first metatarsotomies for removal 
historically of bone spurs, symptomatic as noted, with arthritis 
left ankle and first metatarsal phalangeal joints bilaterally.  

A January 1997 treatment record notes a diagnosis of bilateral 
hallux limitus with degenerative joint disease of the first toe.

An April 1997 private podiatrist's memorandum notes that the 
Veteran had a hallux valgus deformity that was beginning to form, 
plus a bow-stringing of the extensor hallucis longus tendon, both 
of which seem to have started since his surgery.  

At a VA examination in June 1997, the Veteran continued to 
complain of left first toe pain, especially walking up and down 
the aisles of the grocery store.  The pain is described as sharp 
in nature and lasted for one to two days at a time.  The Veteran 
used orthotics which helped the pain.  On examination, the foot 
scar was noted as well-healed and non-tender.  The Veteran had 
full range of motion of toes as well as foot.  Longitudinal 
arches were normal and intact.  The Veteran was able to stand on 
toes and heels without any pain or discomfort.  The diagnosis was 
arthritis of the feet, with history of bunion of both bilateral 
first toes with bunionectomy.  Examination was objectively and 
functionally normal with a well-healed scar.  

July 1997 x-rays of the feet were normal, although a January 1997 
x-ray study of the feet revealed minor degenerative changes in 
the right foot, with no acute fracture or malignment seen.  

At a VA examination in May 2001, the Veteran reported that he 
developed arthritis of the left foot as a result of a previous 
bunionectomy on the left foot from the mid 1980's.  The Veteran 
also reported that he developed hallux valgus deformity of the 
left foot as well as bowstringing of the extensor hallucis longus 
tendon after the surgery on the left foot.  He described pain, 
weakness, stiffness, swelling, and inflammation.  The Veteran 
indicated that the pain was worse because of the deformities, and 
walking made the constant pain even worse.  The Veteran has 
continued to wear orthotics in his shoes since 1981.  On 
examination of the left foot, there was a well-healed, nontender 
scar over the left great toe suggestive of a previous 
bunionectomy.  Examination of both feet did not reveal any signs 
of abnormal weight bearing.  The Veteran did not require a device 
to ambulate.  He did not have flatfeet.  The examination of the 
feet did not reveal any signs of painful motion, edema, 
instability, weakness, or tenderness.  There were no skin or 
vascular changes, and no deformities.  There was hallux valgus 
deformity of the left foot noted with angulation at the first 
metatarsophalangeal joint at 8 degrees.  Dorsiflexion at the 
first metatarsophalangeal joint is 6 degrees.  The left foot did 
show evidence of bowstringing of the extensor hallucis longus 
tendon (tightening).  Posture and gait were normal and there was 
no limitation of function of standing or walking observed.  X-
rays of the left foot revealed minimal degenerative change.  
Bifid sesamoids were seen under the head of the first metatarsal.  
For the VA established diagnosis of postoperative arthritis, left 
foot, the diagnosis remained unchanged.  Hallux valgus deformity 
of the left foot was also noted, with bowstringing of the 
extensor hallucis longus tendon.  The examiner specifically noted 
that the Veteran's problems with the left foot did not involve 
the left ankle.

X-ray of the left foot in February 2005 revealed no fractures or 
dislocations.  Joint spaces were maintained.  

At a July 2005 routine VA diabetic foot care appointment, the 
Veteran was verbally combative and hostile, relating that he had 
been having pain in the balls of his feet that was burning in 
nature.  The Veteran also reported that his feet felt very 
swollen most of the time.  The Veteran reported pain in his great 
toe joints.  On examination, there was no edema or erythema noted 
on either foot.  Skin temperature was cool bilaterally, and there 
was positive pedal pulses and hair growth.  Bowstringing was 
noted on the left foot.

In September 2005, the Veteran returned to the podiatry clinic 
complaining of foot pain.  On examination, pain was noted with 
palpation bilaterally at the dorsal medial prominence, and at the 
end range of motion at the first metatarsophalangeal joint, 
bilaterally.  It was explained to the Veteran that all 
conservative measures had been attempted except symptom 
intervention; however, the Veteran indicated that he was not 
interested in symptom intervention.  

At a diabetic foot examination in September 2006, the Veteran did 
not have vascular or neurovascular compromise, or onychomycotic 
nails.

At his personal hearing in June 2007, the Veteran testified that 
his left foot bowstringing has caused severe and constant pain 
and prevents him from doing any type of continuous walking, 
although he is able to walk.

Disabilities of the foot are rated under Diagnostic Codes 5276 
through 5284, and consideration is given as to whether any of 
these diagnostic codes apply to the Veteran's service-connected 
disorder(s) of the left foot.  Of these, Diagnostic Codes 5277 
(weak foot, bilateral), 5279 (metatarsalgia), and 5282 (hammer 
toe) need not be considered, as they provide a maximum 10 percent 
disability rating.  Regarding the remaining diagnostic codes for 
the foot, the Veteran does not have severe bilateral flatfoot or 
claw foot under Diagnostic Codes 5276 and 5278.  Furthermore, the 
Veteran's disability is not characterized by at least severe 
malunion or nonunion of tarsal or metatarsal bones under 
Diagnostic Code 5283.  Thus, the next higher, 30 percent rating 
is not assignable under these codes.

The only remaining criteria that would allow for a higher 
evaluation of the Veteran's foot disability is Diagnostic Code 
5284, which applies to "other injuries of the foot."  This code 
assigns a 20 percent disability rating for moderately severe 
injuries of the foot and a 30 percent rating for severe foot 
injuries.  Actual loss of the foot warrants a 40 percent 
disability rating.  The words "moderate," "moderately severe," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Furthermore, the use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  Rather, 
all evidence must be evaluated in arriving at an appropriate 
rating that would compensate the veteran for losses such as 
impairment in earning capacity and functional impairment.  38 
C.F.R. §§ 4.2, 4.6.

The evidence of record shows that the Veteran has pain and 
swelling of the feet; however, there is no indication that the 
disability is so severe as to be characterized as a "severe foot 
disability."  For example, the Veteran is able to walk, travel, 
and perform activities of daily living.  He does not use a cane 
or crutches or a walker, and examination notes that there is no 
ankle involvement.  Diabetic foot examinations are normal.  
Although the Veteran is certainly competent to report pain, and 
state that his pain is severe, the overall evidence of record 
does not support a finding of severe foot disability.  The 
Veteran's reports of severe pain and swelling are outweighed by 
the other evidence of record which show that the Veteran's 
functional limitations are few, and that he is able to get around 
without the use of an assistive device such as a cane or walker.  
In summary, at no time during the appeal period, has the medical 
evidence of record demonstrated a severe foot disability.  The 
evidence certainly demonstrates that the Veteran has foot pain, 
particularly in the big toe and from bowstringing of the extensor 
hallucis longus tendon.  The Veteran also reports swelling, and 
there is no reason to doubt his credibility in that regard.  
Nevertheless, the Veteran is able to function in daily life, 
without the use of a cane or walker, and his motion is not 
limited to a compensable degree.  

Based on the foregoing, the service-connected left foot 
disability is not shown to more nearly approximate that of a 
severe foot disability.  The preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 20 
percent for the service-connected left foot arthritis; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Cervical Spine Disability since May 9, 2001

The Veteran's service-connected cervical spine disability is 
rated as 60 percent disabling, and the Board must determine if a 
rating in excess of 60 percent is assignable as of May 9, 2001.  

At a May 2001 VA examination, the Veteran reported symptoms of 
pain, weakness, fatigue, lack of endurance and stiffness.  The 
Veteran had pain between his shoulder blades.  The Veteran also 
reported numbness that radiated down the left upper extremity to 
the fingertips of the left hands.  The Veteran reported that 
those symptoms lasted on average 20 minutes, three times per day, 
and were described as horrible.  Any physical activity could 
precipitate it.  Nothing seemed to alleviate it.  Previous 
steroid injections provided only temporary relief.  The symptoms 
restricted his head movement and caused numbness in the left arm.  
The Veteran was able to engage in activities of daily living such 
as brush his teeth, dress himself, shower, cook, vacuum, walk, 
drive, shop, take out the trash, push a lawn mower, climb stairs, 
and garden, although all of those activities did cause some pain.  
The Veteran reported that he had been retired since 1998.  

On examination, the Veteran appeared well developed and well 
nourished, without signs of acute distress.  There was pain with 
extension, right rotation, and right lateral rotation of the 
cervical spine.  There was no muscle spasm, weakness, or 
tenderness appreciated on examination of the cervical spine.  
There was a normal range of motion of the cervical spine.  
Flexion was 0-65 degrees, extension was 0 to 50 degrees, right 
and left lateral flexion was 0 to 40 degrees, right and left 
rotation was 0 to 80 degrees.  Range of motion of the cervical 
spine was affected by pain only.  There was no fatigue, weakness, 
lack of endurance or incoordination.  The neurological 
examination showed upper extremities motor function normal, 
sensory normal, reflexes normal.  No muscle atrophy was noted.  
The examiner noted a review of past MRIs, and indicated that 
MRI's of the cervical spine from June 1998 and September 1999 
revealed extensive spondylosis with resultant foraminal stenosis, 
most severe at C5-6 and C6-7.  There was also a small HNP at C4-
5.  In addition, the examiner noted that nerve conduction studies 
of the bilateral upper extremities from June 1998 showed nerve 
root irritation at left C6-7 and C7-8.  

Current cervical spine series revealed moderate degenerative disc 
disease at the lower cervical spine with spurs projecting into 
the neural foramina bilaterally at C5-6 and C6-7.

The examiner indicated that for the established diagnosis of 
cervical disc disease, the diagnosis was changed to cervical disc 
disease with nerve root irritation at C6-7 and C7-8.  Objective 
factors included the Veteran's history, review of records, and 
clinical examination.  

At a November 2009 VA joints examination, the Veteran indicated 
that he retired after twenty years of military service because he 
was eligible for retirement.  Regarding activities of daily 
living, he could carry out his dressing and undressing, and 
demonstrated this.  He could walk a quarter mild but stated that 
he does not lift, as he was advised by his doctors not to lift; 
and, would not give the number of pounds that he could lift.  The 
Veteran had difficulty putting on garments that required the arms 
to be raised above the shoulder level; thus, his neck and 
shoulder conditions did cause some difficulty in basic activities 
of daily living such as dressing.  He did not have difficulties 
with culinary activities or toileting.  Current treatments 
included Motrin and tramadol.  He reported that he used mainly 
outside doctors for treatment, and saw his doctors every three to 
six months.  He did not use crutches, canes walkers, braces, 
collars or other assistive devices for his neck or shoulder 
conditions.  He had no surgery on his neck or shoulders.  He 
reported having 30 injections into the neck in the past, but had 
not had these for the last couple of years.  He reported one 
injection into the right shoulder, but without relief.  The 
Veteran gave no history of flare-ups of the shoulders or neck.  
There was no history of incapacitating episodes during the past 
12 months due to his neck.  

The Veteran continued to report pain in the neck at the base of 
the neck that radiated own the arms.  The Veteran also reported 
numbness into the hands, bilaterally.  The discomfort was 
aggravated by any activity of the neck, such as turning the neck 
or looking up.  As a result, the Veteran had trouble driving a 
car.  Symptoms are relieved with rest.

On examination, the Veteran appealed healthy and not in acute 
distress.  The neck revealed a normal cervical lordosis.  There 
was no tenderness of the spine or the paravertebral musculature.  
The Veteran had no paravertebral spasms.  Range of motion of the 
neck was forward flexion 0-25 degrees with pain at 25 degrees, 
extension 0-10 degrees, with pain at 10 degrees, right and left 
lateral flexion 0-10 degrees with pain at 10 degrees.  Lateral 
rotation was 0-20 degrees bilaterally, with pain at 20 degrees.  
Thus, the examiner noted that the Veteran had significant 
limitation of motion of the neck.  He had pain on near end of the 
ranges.  The movements were done three times and during the 
ranges there was pain, but no evidence of weakness, instability 
or incoordination.  Hence, the Veteran had no additional 
limitation of motion due to pain with repeated motion.  

X-rays of the cervical spine revealed significant degenerative 
joint disease in the distal cervical spine involving at least 
four segments.  The impression was cervical spine degenerative 
disc disease.  

At a November 2009 VA neurological examination, the Veteran 
reported numbness and tingling sensations to his shoulders and 
arms that radiates to the fingertips.  The Veteran also reported 
decreased strength when grasping objects and has started to drop 
items.  He was able to write, but had difficulty differentiating 
between textures and had a decrease in temperature perception, 
left greater than right.  The Veteran reported treatment with 
Gabapentin for the neurologic symptoms.  The Veteran described 
his neurologic symptoms as being at an intensity level of 7-8 out 
of 10, but that the Gabapentin took it down to a 4-5.  

On examination, cranial nerves 2 though 12 were grossly intact.  
Strength in the upper extremities was 5/5 bilaterally.  Grip 
strength was 5/5 bilaterally.  Light touch and pinprick sensation 
was grossly intact in the Veteran's hands.  Temperature sense was 
diminished in the palms of the hands and fingertips.  

The examiner noted a review of the claims file, and in 
particular, June 1989 and June 1998 EMG studies that revealed 
nerve root irritation compatible with cervical discogenic 
disease.  

The diagnosis was cervical spine radiculopathy at C6-C7.  The 
examiner stated, however that the Veteran had no partial or 
complete paralysis of nerves.  He had moderate severity of 
neuralgic symptoms manifested as numbness, tingling, and a 
burning sensation.  

In a December 2009 addendum to the November 2009 VA joints 
examination report, the examiner noted a complete review of the 
claims file, and in particular, the previous MRI and CAT scans of 
the cervical spine from 1989, 1998, 1999 and 2000, all of which 
showed cervical spondylosis at multiple levels.  The examiner 
therefore noted that the involvement of the cervical spine was 
confirmed from his claims file and the recent examinations.  The 
final diagnosis was cervical spine degenerative disc disease, 
multiple levels.  

During the pendency of the appeal period in question, the 
regulations for rating disabilities of the spine, including 
intervertebral disc syndrome were amended.  

In September 2002, amended regulations governing ratings for 
intervertebral disc syndrome were made effective.  Then, one year 
later, the regulations governing rating all other service-
connected disabilities of the spine were amended, in September 
2003.  Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, both 
the former and the current schedular criteria are considered.  
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should apply).  

The Veteran's service-connected cervical spine disability is 
currently rated as 60 percent disabling, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (pre-9/23/02) for intervertebral disc 
syndrome.  That is the highest rating allowable under that code.  

Moreover, there is no other diagnostic code pertaining to the 
spine in effect prior to September 23, 2002 that affords a rating 
in excess of 60 percent, except complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286) and fracture of 
the vertebra (Diagnostic Code 5285).  As neither of these 
conditions are shown in this case, a rating in excess of 60 
percent is not assignable based on the regulations in effect 
prior to September 23, 2002.  

Specifically, no other appropriate diagnostic codes in effect 
prior to the regulatory change provide for the assignment of a 
rating in excess of 60 percent.  For example, prior to the 
September 2002 regulatory change, Diagnostic Code 5290 (2002) 
which evaluates limitation of motion of the cervical spine, 
provides for the assignment of a maximum 30 percent evaluation 
for severe limitation of motion.  Similarly, Diagnostic Code 
5287, for ankylosis of the cervical spine, provides for a maximum 
40 percent evaluation for unfavorable ankylosis of the cervical 
spine.  As demonstrated above, anklyosis is not present.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  

As noted, there are no other applicable diagnostic codes under 
the pre-2002 regulations which afford a rating in excess of 60 
percent for disabilities of the spine.  38 C.F.R. § 4.71a (2002).

Effective from September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A maximum 60 
percent rating is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurological manifestations 
are defined as orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note 2 provides that when evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Because the Veteran's service-connected cervical spine disability 
is rated as 60 percent disabling under the old criteria, and a 60 
percent rating under the revised criteria is the highest possible 
rating when intervertebral disc syndrome is rated based on 
incapacitating episodes, the only way to get a rating in excess 
of 60 percent is to rate the orthopedic and neurologic components 
separately (and have high enough ratings, that when combined 
under the rating table at 38 C.F.R. § 4.25, they combine, not 
simply add up to, an overall rating of higher than 60 percent).  

The November 2009 neurological examination indicated that the 
Veteran had radiculopathy at C6-C7, and further indicated that 
the Veteran had moderate severity of neuralgic symptoms 
manifested as numbness, tingling and burning sensation.  The 
examiner specifically noted, however, that the Veteran had no 
partial or complete paralysis of nerves.  This conclusion was 
based on EMG studies from 1989 and 1998.  

Under the schedule of ratings for peripheral nerves, the upper 
radicular group under 38 C.F.R. § 4.124a, Diagnostic Code 8510 
covers the fifth and sixth cervicals, and is therefore an 
appropriate rating under which to rate the Veteran's 
radiculopathy associated with the cervical spine disability.  

When evaluating neurological disabilities separately, a 20 
percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8510 for mild incomplete paralysis of the major and minor 
upper extremity.  A 40 percent rating is assigned for moderate 
incomplete paralysis of the major upper extremity and a 30 
percent rating is assigned for moderate incomplete paralysis of 
the minor upper extremity.  For severe incomplete paralysis, a 50 
percent rating is assigned for the major arm and a 40 percent 
rating is assigned for the minor arm.  If there is complete 
paralysis, where all shoulder and elbow movement is lost, or 
severely affected, and wrist movements are not affected, then a 
70 percent rating is assigned for the major arm and a 60 percent 
rating is assigned for the minor arm.  

The rating schedule provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating shoulder should be for the mild, or at 
most the moderate degree.  

Based on the examiner's conclusion that the Veteran had moderate 
severity of neuralgic symptoms, but no partial paralysis of 
nerves, the Board resolves all doubt in the Veteran's favor and 
finds that a 40 percent rating is warranted for the radiculopathy 
of the major (right) arm and a 30 percent rating is warranted for 
the radiculopathy affecting the minor (left) arm pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2002).  

As noted previously, the Veteran's limitation of motion of the 
cervical spine has been characterized as "significant" and 
therefore the Board resolves all doubt in the Veteran's favor and 
finds that the limitation of motion more nearly approximates that 
of a severe degree.  This results in the assignment of a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

When the neurological ratings of 40 percent for the right upper 
extremity and 30 percent for the left upper extremity are 
combined with the orthopedic rating of 30 percent for severe 
limitation of motion of the cervical spine, the combined rating 
based on the combined rating table at 38 C.F.R. § 4.25 is 71, 
which rounds down to 70 percent.  Thus, combining the separate 
orthopedic and neurologic manifestations results in the higher 
evaluation.  Importantly, however, this method is not allowed 
until the effective date of the revised regulations, which is 
September 23, 2002.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Thus, for the time period from May 9, 2001 to September 22, 2002, 
there is no basis upon which to assign a rating in excess of 60 
percent, as this is the maximum allowable rating under the rating 
schedule in effect during that time period for intervertebral 
disc syndrome, and the Veteran did not meet the criteria for a 
higher rating because neither ankylosis nor vertebral fracture 
was demonstrated.  Thus, for the period from May 9, 2001 to 
September 22, 2002, the criteria are not met for the assignment 
of a rating in excess of 60 percent.  

However, beginning on September 23, 2002, the regulations 
permitted separate ratings for orthopedic manifestations and 
neurologic manifestations.  Thus, as of September 23, 2002, a 70 
percent rating, but no higher, is warranted for the service-
connected cervical spine disc disease.  

A new rating formula for the spine became effective September 26, 
2003.  Disabilities of the spine, such as cervical strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the cervical spine, a 20 
percent rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 1 
under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic Code 
5243, although the actual criteria remained the same except for 
some minor re-phrasing.  In particular, Diagnostic Code 5243 
provides the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  It also deleted 
the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for arthritis with x-ray involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is assigned 
for arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  The regulations pertaining to 
arthritis have not been amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

Thus, under the revised criteria, the Veteran's service-connected 
cervical spine disc disease could be rated based on 
incapacitating episodes, or the orthopedic and neurologic 
manifestations could be separately rated if that resulted in a 
higher overall rating.  Once again, rating the service-connected 
cervical spine disability based on incapacitating episodes is not 
advantageous to the Veteran because the maximum allowable rating 
is 60 percent, less than the rating assignable when the 
orthopedic and neurologic manifestations are combined.  However, 
the Board must consider whether rating the orthopedic 
manifestations and neurologic manifestations separately, under 
the revised criteria as of September 26, 2003, would afford the 
veteran an overall combined rating in excess of 70 percent.  

At the outset, the neurologic codes did not change.  Likewise, 
the medical evidence of record does not show that the Veteran's 
radicular symptoms have fluctuated to a degree that would warrant 
a change in the disability rating at any time during the appeal 
period.  As such, the neurological ratings of 40 percent for 
moderate incomplete paralysis of the right (major) upper 
extremity and 30 percent for the minor (upper extremity) remain 
unchanged.  

Thus, the only remaining question is whether the orthopedic 
manifestations warrant a rating in excess of 30 percent when 
rating based on the criteria in effect as of September 26, 2003.  

In this case, the medical evidence of record shows that the 
Veteran's forward flexion of the cervical spine is limited to, at 
most, 25 degrees, and ankylosis is not demonstrated.  Thus, the 
highest possible rating based on the revised criteria for 
orthopedic manifestations is 20 percent, even with consideration 
of pain, weakness and fatigability with repeated motion.  As 
such, to warrant a combined rating of more than 70 percent, the 
neurological symptoms of radiculopathy would have to demonstrate 
at least severe incomplete paralysis.  The medical evidence in 
this case does not support a finding of severe incomplete 
paralysis.  The Veteran has numbness, tingling, and burning 
sensation in his arms, but the medical evidence simply does not 
show that the Veteran's neuralgic symptoms are more than moderate 
in degree.  The examiner clearly stated that the Veteran had no 
partial or complete paralysis of the nerves.  Thus, when a 40 
percent rating for the major upper extremity radiculopathy is 
combined with a 30 percent rating for the minor upper extremity 
radiculopathy, and then that is combined with the orthopedic 
rating of 20 percent, the outcome based on the combined ratings 
table at 38 C.F.R. § 4.25 results in 66, which rounds up to 70.  

In sum, the service-connected cervical spine disc disease 
warrants a 60 percent rating from May 9, 2001 until the effective 
date of the revised criteria applicable to intervertebral disc 
syndrome on September 23, 2002.  Thereafter a 70 percent rating 
is assignable based on rating orthopedic and neurological 
manifestations separately as is allowable based on revised 
criteria effective from that date.  Similarly, the 70 percent 
rating is still the highest possible rating assignable as of 
September 26, 2003, the effective date of the revised criteria 
for all other disabilities of the spine.  

Thus, in summary, a rating in excess of 60 percent is not 
assignable from May 9, 2001 to September 22, 2002; however, a 70 
percent rating is warranted as of September 23, 2002 for the 
service-connected cervical spine disc disease.  

There is no doubt to be resolved; and a rating higher than 60 
percent is not warranted from May 9, 2001 to September 22, 2002.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  A 70 percent rating, but 
no higher, is warranted as of September 23, 2002 for the service-
connected cervical spine disc disease.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  However, there has been no showing that the service-
connected disabilities under consideration here have rendered 
impracticable the application of the regular schedular standards.  
The regular schedular standards contemplate the symptomatology 
shown in this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular schedular 
standards.  Additionally, the Veteran's disabilities do not cause 
marked interference with employment, nor have they necessitated 
frequent periods of hospitalization beyond those noted above.  As 
such, referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Moreover, the Veteran's combined schedular disability rating is 
100 percent.  



ORDER

A disability evaluation in excess of 30 percent for the service-
connected bursitis of the right shoulder with degenerative 
changes of the acromioclavicular joint and limitation of motion 
(right shoulder bursitis) from April 11, 2003 is denied.

A disability evaluation in excess of 20 percent for the service-
connected bursitis of the left shoulder with degenerative changes 
(left shoulder bursitis) from April 11, 2003 is denied.

An initial disability evaluation in excess of 10 percent for the 
service-connected hiatal hernia is denied.

A disability evaluation in excess of 20 percent for the service-
connected arthritis of the left foot from September 1, 1995 is 
denied.

A disability evaluation in excess of 60 percent for the service-
connected cervical spine degenerative disc disease from May 9, 
2001 to September 22, 2002 is denied.

A combined disability evaluation of 70 percent, but no higher, 
for the service-connected cervical spine degenerative disc 
disease is granted (30 percent for orthopedic manifestations 
combined with a separate 40 percent for major upper extremity 
neurologic radiculopathy and 30 percent for minor upper extremity 
neurologic radiculopathy) effective from September 23, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


